9 So. 3d 150 (2009)
Mary DEW, et al.
v.
EHO2002, L.L.C., et al.
No. 2009-CC-1150.
Supreme Court of Louisiana.
May 27, 2009.
*151 Granted. It is well settled that the right of a litigant to a jury trial is fundamental in character and the courts will indulge every presumption against a waiver, loss, or forfeiture thereof. Berrigan v. Deutsch, Kerrigan & Stiles, 04-0189 (La.3/26/04), 871 So. 2d 332. Considering the totality of the circumstances in this case, we find relator properly preserved its right to a jury trial. Accordingly, the judgment of the trial court striking the jury is reversed and the jury trial reinstated.
KNOLL, J., would deny.